RESOLUCIÓN
AI amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y de la notaría, y conforme a lo dispuesto en la Regla 15(15.4) del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1 de jimio de 1998 (4 L.RR.A. Ap. XVII-B), se enmienda la Regla 14(14.2) del citado reglamento para que exprese lo siguiente:

Regla 14. Informes

(14.2) Publicación de los resultados de los exámenes.—
(14.2.1) Tan pronto como sea posible luego de conocerse los resultados de cada examen, la Junta preparará y enviará a la Secretaría y Biblioteca del Tribunal, a las Escuelas de De-recho y a cualquier otra entidad que la Junta determine, una lista de aprobados y suspendidos, que identifique a los aspi-rantes por aquel número que para esos efectos se les asigne. Podrá, además, publicar los resultados de los exámenes en los sistemas electrónicos de información. Luego de la juramenta-ción de los abogados que hayan aprobado la Reválida General, se someterá una lista al Colegio de Abogados de Puerto Rico la cual incluirá sus direcciones.

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo